Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/10/2020.
Claims 1-23 are pending, where claims 1, 13 and 19 are independent.
This application claims the priority benefit of the provisional application no. 62/556,815 filed on 09/11/2017 incorporated herein. 
This application claims the priority benefit of the International application no. PCT/US2018/050322 filed on 09/11/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/10/2020, 08/17/2020 and 06/06/2022 have been filed on/after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, some of the related applications has been allowed or under NOA and it appears that some related applications are stand pending, yet to be examined. There are plurality of co-pending related applications and double patenting is proper. See MPEP 804 and 1490 (VI) D:   
Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1-4, 13 and 19 are rejected on the ground of nonstatutory double patenting over claims 1, 10 and 17 of U.S. Patent No. 10,705,499 B2 (US Appl. No. 15/941588 and PGPub No. 2019/0302723 A1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 10,705,499 B2 (US Appl. No. 15/941588 and PGPub No. 2019/0302723 A1) and the applications are claiming common subject matter, as follows: 

Instant Application No. 16,645,836 
USPat No. 10,705,499 B2 (US Appl. No. 15/941588 and PGPub No. 2019/0302723 A1)
Title 
SYSTEM AND METHOD FOR AUTOMATED DRILLING NETWORK
System And Method For Automated Shutdown And Startup For A Network
Claim 1. A system, comprising: 
a first control system coupled to a plurality of network elements that define a drilling management network, wherein the first control system comprises one or more programmable logic controllers (PLCs) that perform a drilling operation; 
a virtualization services manager coupled to the first control system and the plurality of network elements, wherein the virtualization services manager implements at least one virtualization service on the drilling management network that controls the drilling operation; and 
a virtual connection controller coupled to the plurality of network elements, wherein the virtual connection controller establishes a virtual connection between the first control system and a user network.
2. The system of claim 1, further comprising: 
a shutdown manager coupled to the virtualization services manager, the plurality of network elements, and the first control system, 
wherein the shutdown manager that terminates operations of the first control system and the virtualization services manager according to a shutdown sequence for the drilling management network.
3. The system of claim 2, further comprising: 
a plurality of virtual machines operating on the drilling management network and that are generated by the virtualization services manager, 
wherein the plurality of virtual machine perform a plurality of automated drilling operations, and 
wherein the shutdown manager communicates with the plurality of virtual machines to terminate operations according to the shutdown sequence.
4. The system of claim 3, 
wherein the shutdown manager transmits a plurality of time delayed termination commands to the first control system, the plurality of virtual machines, and the virtualization services manager, and wherein the plurality of time delayed termination commands implement the shutdown sequence.
1. A network, comprising: 
a plurality of network elements; a plurality of host devices coupled to the plurality of network elements; 
a first virtualization services manager coupled to the plurality of network elements and configured to operate on the plurality of host devices, wherein the first virtualization services manager is configured to generate a virtual machine or software container that implements at least one virtualization service on a network layer, and wherein the at least one virtualization service is configured to control at least one drilling operation; and 
a shutdown manager coupled to the plurality of network elements, the plurality of host devices, and the first virtualization services manager, wherein the shutdown manager is configured to transmit a plurality of time delayed termination commands to the plurality of host devices and the first virtualization services manager, and 
wherein, after the shutdown manager terminates operation, the first virtualization services manager and the plurality of host devices are configured to terminate operations according to the plurality of time delayed termination commands.
Claims 1-23 are also obvious to the claims 1-20 of the U.S. Patent No. 10,705,499 B2 (Appl. No. 15/941588 and PGPub No. 2019/0302723 A1) and US Patent Appl. No. 16/104272 (PGPub No. 2020/0057569 A1).


Claims 1-4, 13 and 19 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No10,705,499 B2 (US Appl. No. 15/941588 and PGPub No. 2019/0302723 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are also similar (as for example the limitation “virtualization services manager coupled to the first control system and the plurality of network elements, wherein the virtualization services manager implements at least one virtualization service on the drilling management network that controls the drilling operation” of the application is equivalent to the limitation “virtualization services manager coupled to the plurality of network elements and configured to operate on the plurality of host devices, wherein the first virtualization services manager is configured to generate a virtual machine or software container that implements at least one virtualization service on a network layer, and wherein the at least one virtualization service is configured to control at least one drilling operation” of the patent) in scope and they use the similar limitations and produce the same end result of drilling management network for controlling the drilling operation. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1-20 of the patent to arrive at the claims 1-4, 13 and 19 of the instant application, would perform the same functions as before. 
This is an obviousness-type double patenting rejection. See MPEP § 804.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shafer et al. (USPGPub No. 2012/0173218 A1) in view of Fladmark, et al. (USPGPub No. 2017/0114618 A1).
		As to claim 1, Shafer discloses A system, comprising: 
a first control system coupled to a plurality of network elements that define a drilling management network, wherein the first control system comprises one or more programmable logic controllers (PLCs) that perform a drilling operation (Shafer [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-34] see Fig. 1-9, elements are 500 control system, 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic); 
a virtualization services manager coupled to the first control system and the plurality of network elements, wherein the virtualization services manager implements at least one virtualization service on the drilling management network that controls the drilling operation (Shafer [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-34] see Fig. 1-9, elements are 500 control system, 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic); 

But, Shafer does not explicitly teach a virtual connection controller coupled to the plurality of network elements, wherein the virtual connection controller establishes a virtual connection between the first control system and a user network.
However, Fladmark discloses a virtual connection controller coupled to the plurality of network elements, wherein the virtual connection controller establishes a virtual connection between the first control system and a user network (Fladmark [0022-43] “Virtual Host Cluster #1 10 and #2 11 each have identical virtual setups - control and monitor the entire physical drilling operation management - connected via switches and network with secure communication - using VLANs provision made for extra security in data transmission when multiple VLANs use the same communication media - firewall used so that equipment on different VLANs can communicate with each other - to only allow predefined communication to pass through - equipment located on another VLAN will not be affected - communication between operator Driller PC (HMI Server) and DrillView Server take place over an HMI VLAN, while communication between DrillView Server and PLC take over PLC VLAN” [abstract] [0002-09, 14-21] see Fig. 1-3).

Shafer and Fladmark are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain controlling wel operation.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities virtual connection controller, as taught by Shafer, and incorporating plurality of Virtual Host with virtual setups to control and monitor physical drilling operation, as taught by Fladmark.  

As to claims 2, 15 and 21, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising: 
a shutdown manager coupled to the virtualization services manager, the plurality of network elements, and the first control system, wherein the shutdown manager that terminates operations of the first control system and the virtualization services manager according to a shutdown sequence for the drilling management network (Shafer [0034-50] “state model 700 representing top-level functionality of drilling rig test system 220 - internal state models hierarchically organized - drilling rig is not operational and powered down, either partially or wholly - forward actions 722 represent activation or engagement of operational activities, while reverse actions 724 represent deactivation or cessation of operational activities - forward actions 722 and reverse actions 724 represent controlled state transitions during normal and expected operation of the drilling rig - fault actions 726 state transitions associated with failure state 718 representing a failure of a certain component or sub-system - automated start-up sequence - when initialize state 704 is not successfully completed, ready state 706 provide an indication of why initialize state 704 was not completed - then return to idle state 702 via reverse action 724-7. - virtualization of operational states - compared against one another to reveal differences - using their respective state models - analysis of failure states and alarm conditions - high level of operational safety using their respective state models - eliminating or preventing failure states - virtual elements selected by comparison of different state models implemented - in a test system controller used for testing operational states” [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-33] see Fig. 1-9, elements 500 control system controls the operations provides the shutdown manager comparing state differences of operational safety and  eliminating or preventing failure using power down obviously provides the shutdown sequence for drilling management and operations; 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic).

As to claim 3, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, further comprising: 
a plurality of virtual machines operating on the drilling management network and that are generated by the virtualization services manager, wherein the plurality of virtual machine perform a plurality of automated drilling operations, (Shafer [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-34] see Fig. 1-9, elements are 500 control system, 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic); 
a virtualization services manager coupled to the first control system and the plurality of network elements, wherein the virtualization services manager implements at least one virtualization service on the drilling management network that controls the drilling operation (Shafer [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-34] see Fig. 1-9, elements are 500 control system, 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic), and 
wherein the shutdown manager communicates with the plurality of virtual machines to terminate operations according to the shutdown sequence (Zheng [0049-76] “wellsite acquisition and control system 302 - provides a human interface for the wellsite operation - provide additional intelligence to interpret acquisition data - automated control algorithm - to ensure the operation is fail-safe - if a particular parameter is about to exceed a critical value - notify the control system to either shutdown the operation, or perform certain manipulations to maintain the system in safe mode” see Fig.1-13).

As to claim 4, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 3, wherein the shutdown manager transmits a plurality of time delayed termination commands to the first control system, the plurality of virtual machines, and the virtualization services manager, and wherein the plurality of time delayed termination commands implement the shutdown sequence (Shafer [0034-50] “state model 700 representing top-level functionality of drilling rig test system 220 - internal state models hierarchically organized - drilling rig is not operational and powered down, either partially or wholly - forward actions 722 represent activation or engagement of operational activities, while reverse actions 724 represent deactivation or cessation of operational activities - forward actions 722 and reverse actions 724 represent controlled state transitions during normal and expected operation of the drilling rig - fault actions 726 state transitions associated with failure state 718 representing a failure of a certain component or sub-system - automated start-up sequence - when initialize state 704 is not successfully completed, ready state 706 provide an indication of why initialize state 704 was not completed - then return to idle state 702 via reverse action 724-7. - virtualization of operational states - compared against one another to reveal differences - using their respective state models - analysis of failure states and alarm conditions - high level of operational safety using their respective state models - eliminating or preventing failure states - virtual elements selected by comparison of different state models implemented - in a test system controller used for testing operational states” [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-33] see Fig. 1-9, elements 500 control system controls the operations provides the shutdown manager comparing state differences of operational safety and  eliminating or preventing failure using power down obviously provides the shutdown sequence for drilling management and operations; 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic) (Zheng [0049-76] “wellsite acquisition and control system 302 - provides a human interface for the wellsite operation - provide additional intelligence to interpret acquisition data - automated control algorithm - to ensure the operation is fail-safe - if a particular parameter is about to exceed a critical value - notify the control system to either shutdown the operation, or perform certain manipulations to maintain the system in safe mode” see Fig.1-13).

As to claims 5 and 20, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the virtual connection corresponds to a temporary conduit between a first security zone and a second security zone, wherein the first security zone comprises the first control system, and wherein the second security zone is located in the user network (Fladmark [0022-43] “Virtual Host Cluster #1 10 and #2 11 each have identical virtual setups - control and monitor the entire physical drilling operation management - connected via switches and network with secure communication - using VLANs provision made for extra security in data transmission when multiple VLANs use the same communication media - firewall used so that equipment on different VLANs can communicate with each other - to only allow predefined communication to pass through - equipment located on another VLAN will not be affected - communication between operator Driller PC (HMI Server) and DrillView Server take place over an HMI VLAN, while communication between DrillView Server and PLC take over PLC VLAN” see Fig. 1-3).

As to claim 6, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 5, further comprising: 
a firewall device coupled to the first control system and the plurality of network elements, wherein the drilling management network reconfigures, in response to validating a network device, the first security zone to enable the network device to communicate with a destination device in the second security zone (Fladmark [0022-43] “Virtual Host Cluster #1 10 and #2 11 each have identical virtual setups - control and monitor the entire physical drilling operation management - connected via switches and network with secure communication - using VLANs provision made for extra security in data transmission when multiple VLANs use the same communication media - firewall used so that equipment on different VLANs can communicate with each other - to only allow predefined communication to pass through - equipment located on another VLAN will not be affected - communication between operator Driller PC (HMI Server) and DrillView Server take place over an HMI VLAN, while communication between DrillView Server and PLC take over PLC VLAN” see Fig. 1-3).

As to claim 7, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising: 
a configuration manager coupled to the plurality of network elements and the first control system, wherein the configuration manager detects and installs a software update on the first control system (Fladmark [0022-43] “Virtual Host Cluster #1 10 and #2 11 each have identical virtual setups - control and monitor the entire physical drilling operation management - connected via switches and network with secure communication - using VLANs provision made for extra security in data transmission when multiple VLANs use the same communication media - firewall used so that equipment on different VLANs can communicate with each other - to only allow predefined communication to pass through - equipment located on another VLAN will not be affected - communication between operator Driller PC (HMI Server) and DrillView Server take place over an HMI VLAN, while communication between DrillView Server and PLC take over PLC VLAN” see Fig. 1-3).

As to claim 8, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 7, further comprising: a security agent located in the first control system, wherein the configuration manager communicates with the security agent to install the software update on the first control system (Fladmark [0022-43] “Virtual Host Cluster #1 10 and #2 11 each have identical virtual setups - control and monitor the entire physical drilling operation management - connected via switches and network with secure communication - using VLANs provision made for extra security in data transmission when multiple VLANs use the same communication media - firewall used so that equipment on different VLANs can communicate with each other - to only allow predefined communication to pass through - equipment located on another VLAN will not be affected - communication between operator Driller PC (HMI Server) and DrillView Server take place over an HMI VLAN, while communication between DrillView Server and PLC take over PLC VLAN” see Fig. 1-3).

As to claim 9, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 7, further comprising: 
a coordinated controller coupled to the virtualization services manager; and a plurality of control systems coupled to the virtualizations services manager and the coordinated controller, wherein the coordinated controller determines a prioritization for a plurality of maintenance operations for the plurality of control systems (Shafer [0034-50] “virtualization of operational states - compared against one another to reveal differences - using their respective state models - analysis of failure states and alarm conditions - high level of operational safety using their respective state models - eliminating or preventing failure states - virtual elements selected by comparison of different state models implemented - in a test system controller used for testing operational states” [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-33] see Fig. 1-9, comparing state differences for high level of operational safety and  eliminating or preventing failure states obviously provides the determining the prioritization of maintenance operations; elements 500 control system, 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic).

As to claims 10, 16 and 22, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising: 
a plurality of persistent storage devices; a data management controller coupled to the plurality of persistent storage devices and the first control system, wherein the data management controller obtains data from a remote device over a network connection with the drilling management network, and wherein the data management controller stores the data in a persistent storage device among the plurality of persistent storage devices associated with a predetermined data type (Shafer[0014-34]  “memory media 310 encompasses persistent and volatile media, fixed and removable media, and magnetic and semiconductor media - to store instructions, data, or both - sets or sequences of instructions, including virtual rig equipment configuration 312, stimulus/response logic 314, fault injection 316, test result analysis 318, test scenario engine 320, and test alarm handling 322 - include an operating system - drilling rig control system 500 implemented with various elements for different uses - with control network 501, which interfaces respective PLCs 510 - include sensor and input/output interfaces - number of different types of networks, including wired, wireless, and optical networks - SCADA/control logic 204 - generate SCADA control signals 214 -SCADA/control logic 204” [abstract] [0035-50] see Fig. 1-9).

As to claims 11, 17 and 23, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising: 
a sensor device coupled to the first control system and the plurality of network elements, wherein the sensor device establishes a network connection to the first control system over the drilling management network, and wherein the sensor device transmits, using a communication protocol, the sensor data from the sensor device to the first control system (Shafer [0034-50] “drilling rig control system 500 implemented with various elements for different uses - with control network 501, which interfaces respective PLCs 510 - include sensor and input/output interfaces - number of different types of networks, including wired, wireless, and optical networks - SCADA/control logic 204 - generate SCADA control signals 214 -SCADA/control logic 204 - to implement a state model of a drilling rig - eliminating or preventing failure states” [abstract] [0014-33] see Fig. 1-9).

As to claims 12 and 18, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising: 
a second control system; a drilling rig commissioning system coupled to the first control system, the second control system, and the plurality of network elements, wherein the drilling rig commissioning system generates a knowledge graph of the drilling management network, and wherein the drilling rig commissioning system commissions the second control system to perform a management task automatically using the knowledge graph (Shafer [0034-50] “drilling rig control system 500 implemented with various elements for different uses - with control network 501, which interfaces respective PLCs 510 - include sensor and input/output interfaces - number of different types of networks, including wired, wireless, and optical networks - SCADA/control logic 204 - generate SCADA control signals 214 -SCADA/control logic 204 - to implement a state model of a drilling rig - virtualization of operational states - compared against one another to reveal differences - using their respective state models - analysis of failure states and alarm conditions -  actual drilling rig compared to a reference drilling rig that is known to have certain properties and features - high level of operational safety using their respective state models - eliminating or preventing failure states - virtual elements selected by comparison of different state models implemented - in a test system controller used for testing operational states” [abstract] [0014-33] see Fig. 1-9, [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-33] see Fig. 1-9, comparing state differences for high level of operational safety and  eliminating or preventing failure states based on known properties and features obviously provides knowledge graph of operations; elements 500 control system, 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic).

As to claims 13 and 19, Shafer discloses A system, comprising: 
a control system coupled to a first plurality of network elements that define a first security zone in a drilling management network, wherein the control system comprises one or more programmable logic controllers (PLCs) that perform a drilling operation (Shafer [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-34] see Fig. 1-9, elements are 500 control system, 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic); 
a virtualization services manager coupled to the control system and the first plurality of network elements, wherein the virtualization services manager implements at least one virtualization service on the drilling management network that controls the drilling operation (Shafer [abstract] “dynamically generates virtualized configurations of sensors and signals used in drilling system equipment - for novel operational testing of automation systems on drilling rigs - virtualize actual drill floor equipment - enhanced fault coverage of the automation systems - control network - generate testing results for specific control elements” [0014-34] see Fig. 1-9, elements are 500 control system, 501 control network, 510 PLCs, 224 drilling rig equipment, 218 virtual test scenarios, and 204 SCADA/control logic); 
But, Shafer does not explicitly teach a firewall device coupled to the first security zone and a second security zone comprising a second plurality of network elements, wherein the drilling management network reconfigures, in response to validating a network device, the first security zone to enable the network device to communicate with a destination device in the second security zone.
However, Fladmark discloses a firewall device coupled to the first security zone and a second security zone comprising a second plurality of network elements, wherein the drilling management network reconfigures, in response to validating a network device, the first security zone to enable the network device to communicate with a destination device in the second security zone (Fladmark [0022-43] “Virtual Host Cluster #1 10 and #2 11 each have identical virtual setups - control and monitor the entire physical drilling operation management - connected via switches and network with secure communication - using VLANs provision made for extra security in data transmission when multiple VLANs use the same communication media - firewall used so that equipment on different VLANs can communicate with each other - to only allow predefined communication to pass through - equipment located on another VLAN will not be affected - communication between operator Driller PC (HMI Server) and DrillView Server take place over an HMI VLAN, while communication between DrillView Server and PLC take over PLC VLAN” see Fig. 1-3).
Shafer and Fladmark are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain controlling wel operation.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities firewall device coupled to security zones, as taught by Shafer, and incorporating plurality of Virtual Host with virtual setups connected with secure communication using VLANs for extra security in data transmission for multiple VLANs with same communication media using firewall equipment to only allow predefined communication, as taught by Fladmark.  

As to claim 14, the combination of Shafer and Fladmark disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 13, further comprising: 
a virtual connection controller located in the second security zone, wherein the virtual connection controller establishes a virtual connection between the first security zone and the second security zone (Fladmark [0022-43] “Virtual Host Cluster #1 10 and #2 11 each have identical virtual setups - control and monitor the entire physical drilling operation management - connected via switches and network with secure communication - using VLANs provision made for extra security in data transmission when multiple VLANs use the same communication media - firewall used so that equipment on different VLANs can communicate with each other - to only allow predefined communication to pass through - equipment located on another VLAN will not be affected - communication between operator Driller PC (HMI Server) and DrillView Server take place over an HMI VLAN, while communication between DrillView Server and PLC take over PLC VLAN” [abstract] [0002-09, 14-21] see Fig. 1-3).




Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Examiner’s note: Each application is restricted to only one invention. See MPEP 802. There are three independent system claims. Plurality of “independent and distinct” system claims make the application with more than one invention shows clear species restriction. However, the independent claims of the application may be converted into independent claims of a method, a system and a device/apparatus and non-transitory computer readable medium claims and should be mirror to each other to avoid the restriction requirement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Marx, et al. USP No. 9970266 B2 discloses a method for improved drilling operations using real-time drilling data to predict bit wear, lithology, pore pressure, a rotating friction coefficient, permeability, and cost in real-time and to adjust drilling parameters.
Zheng, et al. USPGPub No. 2009/0225630 A1 discloses a method for aggregating data for a drilling operation and analyzing synchronized aggregated data to generate and presenting the analysis to user.
Snyder, USP No. 9359882 B2 discloses a method using hand-held mobile communications device with respect to a drilling operation at a drilling site.
Harkless, et al. USP No. 10392918 B2 discloses remotely reducing downtime of an operational system by a diagnostic computer and capture a measurable parameter. 
Aldred, et al. USPGPub No. 2011/0220410 A1 discloses a process automation to real-time management of control parameters by detecting changepoints in data streams providing a timely and accurate adjustment. 
Benson, et al. USP 10954773 B2 discloses a computerized system includes an oilfield application development kit that provides for developing one or more plug-in components executable by the oilfield application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119